Exhibit 10.39

CONSENT AND FOURTH AMENDMENT TO THE AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This CONSENT AND FOURTH AMENDMENT TO THE AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this “Amendment”) is dated as of March 10, 2016, and is entered into
by and among ARCTIC CAT INC., a Minnesota corporation (“Arctic Cat”), the
Subsidiaries of Arctic Cat identified on the signature pages hereto (the
“Borrowers” and, each, a “Borrower”), the financial institutions party to this
Amendment from time to time as lenders (collectively, “Lenders”), and BANK OF
AMERICA, N.A., a national banking association, as agent for the Lenders
(“Agent”) and Issuing Bank.

WHEREAS, the Borrowers, the Agent, and the Lenders have entered into that
certain Amended and Restated Loan and Security Agreement dated as of November 8,
2013 (as amended, restated, or otherwise modified from time to time, the
“Loan Agreement”);

WHEREAS, the Borrowers have requested that the Agent and the Lenders (a) consent
to the amendment and restatement of the bylaws of Arctic Cat Production LLC, a
Minnesota limited liability company (“ACP”), and Arctic Cat Shared Services LLC,
a Minnesota limited liability company (“ACSS”), (b) waive the Existing Defaults,
as defined below, and (c) agree to make certain amendments to the Loan
Agreement; and

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Agreement and this Amendment, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Initially capitalized terms used but not otherwise defined in this Amendment
have the respective meanings set forth in the Loan Agreement, as amended hereby.

ARTICLE II

CONSENTS, WAIVER AND AMENDMENTS TO LOAN AGREEMENT

2.01 Limited Consent.

(a) The Borrowers have advised the Agent and the Lenders that each of (i) ACP
and (ii) ACSS plans to amend and restate its bylaws so that such bylaws are
replaced in their entirety by an operating agreement in the respective form
attached to this Amendment as Exhibit A (the “Bylaws Amendment and
Restatement”). The Borrowers hereby acknowledge that, absent the consent set
forth in this Section 2.01, the Bylaws Amendment and Restatement would not be
permitted pursuant to Section 10.2.10 of the Loan Agreement and such amendment
and restatement would be an Event of Default under Section 11.1(c) of the Loan
Agreement. The Borrowers hereby request that the Agent and the Lenders consent
to the Bylaws Amendment and Restatement.

(b) Subject to the terms, conditions, and other restrictions set forth in this
Amendment, each of the Agent and the Lenders hereby consents to the Bylaws
Amendment and

 

1



--------------------------------------------------------------------------------

Restatement solely as described in clause (a) above, so long as such Bylaws
Amendment and Restatement does not cause the execution, delivery and performance
of the Loan Documents by ACP or ACSS to contravene its Organic Documents.

(c) The consent set forth in this Section 2.01 does not affect the continued
legality, validity, and binding effect of the Loan Agreement or the other Loan
Documents. The Loan Agreement and the other Loan Documents continue to be fully
enforceable in each case. The consent set forth in this Section 2.01 is
specifically limited in time and scope to the Bylaws Amendment and Restatement,
solely as described in this Amendment, and does not extend or apply to any other
event, occurrence, or circumstance in existence as of the date of this Amendment
or arising after the date of this Amendment. In addition, the consent set forth
in this Section 2.01 does not constitute or establish (and is not to be deemed
to constitute or establish) a custom or a practice on the part of the Agent or
any Lender and does not prejudice any right of the Agent or any Lender in
respect of any other disposition of Property or any other amendment,
modification or other change to any Organic Document of any Obligor or
Subsidiary of an Obligor.

2.02 Limited Waiver.

(a) The Borrowers have advised Agent and Lenders that Arctic Cat amended and
restated its bylaws on or about August 7, 2014 and amended its articles of
incorporation on or about August 8, 2014, in each case without obtaining the
prior written consent of the Agent (the “Noncompliance”). Borrowers acknowledge
that, as a result of the above-mentioned actions and failures to act, Events of
Default exist under Section 11.1(c) of the Loan Agreement (the “Existing
Defaults”).

(b) The Agent and the Lenders hereby waive the Noncompliance and the Existing
Defaults (such waivers, collectively, the “Waiver”). Such Waiver is conditioned
upon the terms and conditions set forth herein, shall be limited precisely as
described herein and shall relate solely to the Noncompliance and the Existing
Defaults described herein. Nothing in this Amendment shall be construed to
(i) constitute a waiver of compliance or default by the Borrowers with respect
to the Loan Documents in any other instance or any other instrument or agreement
referred to in the Loan Documents; or (ii) prejudice any right or remedy that
the Agent or any Lender may now have or may have in the future under or in
connection with any Loan Document or any other instrument or agreement referred
to therein.

2.03 Definitions.

(a) Existing Definitions. The following definitions set forth in Section 1.1 of
the Loan Agreement are hereby amended as follows:

(i) The definition of “Applicable Margin” is hereby amended and restated in its
entirety as follows:

Applicable Margin: the margin set forth below, as determined by the average
daily Availability and Leverage Ratio, as applicable, for the last Fiscal
Quarter (with the Leverage Ratio calculated on a trailing twelve-month basis):

 

2



--------------------------------------------------------------------------------

Level

  

Availability & Leverage

Requirements

  

Base Rate Loans

   

LIBOR Loans

  I    Availability > 50% of the aggregate amount of the Revolver Commitments
then in effect and the Leverage Ratio (calculated on a trailing twelve-month
basis) < 2.00:1.00      0 %      1.00 %  II    (a) Availability > 25% and < 50%
of the aggregate amount of the Revolver Commitments then in effect or (b)
Availability > 25% and the Leverage Ratio (calculated on a trailing twelve-month
basis) > 2.00:1.00      0.25 %      1.25 %  III    Availability < 25% of the
aggregate amount of the Revolver Commitments then in effect      0.50 %     
1.50 % 

Notwithstanding the foregoing, until June 30, 2016, margins shall be determined
as if Level II were applicable. Margins shall be subject to increase or decrease
by Agent on the first day of the calendar month following each Fiscal Quarter
end. If, by the first day of the month, any financial statement or Borrowing
Base Certificate due in the preceding month has not been received, then, at the
option of Agent or Required Lenders, margins shall be determined as if Level III
were applicable until the first day of the calendar month following actual
receipt.

(ii) The definition of “Availability Reserve” is hereby amended and restated in
its entirety as follows:

Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the Bank Product Reserve
(excluding any portion of the Bank Product Reserve that relates to an FX Hedging
Arrangement Reserve); (d) the Eligible Accounts Reserve; (e) during the months
of January through April of each year and during the months of November through
December of each year, the FX Hedging Arrangement Reserve; (f) the aggregate
amount of liabilities secured by Liens upon Collateral that are senior to
Agent’s Liens (excluding the aggregate amount of liabilities secured by Liens
permitted under Section 10.2.2(l)) (but imposition of any such reserve shall not
waive an Event of Default arising therefrom); and (g) such additional reserves,
in such amounts and with respect to such matters, as Agent in its reasonable
discretion may elect to impose from time to time (including without limitation
reserves relating to any negative mark-to-market arising out of or relating to
any Hedging Agreements).

(iii) The definition of “Average Distribution Availability” is hereby deleted in
its entirety.

(iv) The definition of “Cash Dominion Trigger Period” is hereby amended and
restated in its entirety as follows:

 

3



--------------------------------------------------------------------------------

Cash Dominion Trigger Period: the period commencing on the day that (a) an Event
of Default occurs or (b) Availability is less than the greater of
(i) $19,500,000 or (ii) 15% of the aggregate Revolver Commitments at such time.

(v) Clause (a)(iii) of the definition of “Eligible Account” is hereby amended
and restated in its entirety as follows: “(iii) it is a domestic or Canadian
Account (in each case other than the Net Yamaha Account) that is acceptable to
Agent in its sole discretion;”.

(vi) The definition of “Fixed Charges” is hereby amended and restated in its
entirety as follows:

Fixed Charges: the sum of (i) interest expense (other than payment-in-kind) and
(ii) principal payments made on Borrowed Money (other than Revolver Loans).

(vii) The definition of “Fixed Charge Trigger Period” is hereby amended and
restated in its entirety as follows:

Fixed Charge Trigger Period: the period commencing on the day that (a) an Event
of Default occurs or (b) Availability is less than the greater of
(i) $16,250,000 or (ii) 12.5% of the aggregate Revolver Commitments at such
time.

(viii) The last sentence of the definition of “Inventory Formula Amount” is
hereby amended and restated in its entirety as follows:

“For purposes of calculating the Borrowing Base, the Inventory Formula Amount
shall in no event exceed (a) $130,000,000 at any time during the period
beginning on May 1 and ending on November 30 of each calendar year or
(b) $75,000,000 at any time during the month of December or the period beginning
on January 1 and ending on April 30 of each calendar year.”

(ix) The definition of “LIBOR” is hereby amended and restated in its entirety as
follows:

LIBOR: the per annum rate of interest (rounded up, if necessary, to the nearest
1/8th of 1%) determined by Agent at or about 11:00 a.m. (London time) two
Business Days prior to an interest period, for a term equivalent to such period,
equal to the London Interbank Offered Rate, or comparable or successor rate
approved by Agent, as published on the applicable Reuters screen page (or other
commercially available source designated by Agent from time to time); provided,
that any such comparable or successor rate shall be applied by Agent, if
administratively feasible, in a manner consistent with market practice; provided
further, that in no event shall LIBOR be less than zero.

(x) The definition of “Termination Date” is hereby amended and restated in its
entirety as follows:

Termination Date: the earlier of (a) March 10, 2021, or (b) 60 days prior to the
termination date or maturity date of any Dealer Finance Agreement, if not sooner
replaced by a dealer floor plan financing that is acceptable to Agent in its
sole discretion.

(xi) The definition of “Trade Name Amortization” is hereby deleted in its
entirety.

 

4



--------------------------------------------------------------------------------

(xii) The definition of “Trade Name Amount” is hereby amended and restated in
its entirety as follows:

Trade Name Amount: (a) Until Agent has obtained and approved the 2016 Appraisal,
$16,250,000 and (b) on and after such time, an amount initially equal to the
lesser of (i) $30,000,000 or (ii) 85% of the Distressed Trade Name Value, which
amount shall reduce by 1/48th on the last day of each calendar month.

(b) New Definitions. The following definitions are hereby inserted in
Section 1.1 of the Loan Agreement in appropriate alphabetical order:

2016 Appraisal: the appraisal scheduled to occur in the year of 2016 of the
Borrowers’ trade names performed by an appraiser satisfactory to Agent in its
sole discretion and with results satisfactory to Agent in its sole discretion.

Average Availability: as of any applicable date and for the thirty-day period
ending as of such date, the thirty-day average of the Borrowers’ Availability.

Distressed Trade Name Value: the distressed value of the Borrowers’ trade names
expected to be realized, net of all liquidation expenses, as determined from the
most recent appraisal of the Borrowers’ trade names performed by an appraiser
satisfactory to Agent in its sole discretion and in an amount satisfactory to
Agent in its sole discretion.

Eligible Accounts Reserve: the aggregate amount of reserves established by Agent
from time to time in its sole discretion in respect of Eligible Accounts.

Fourth Amendment Effective Date: March 10, 2016.

Leverage Ratio: the ratio, determined on a consolidated basis for Borrowers and
Subsidiaries, calculated as of the last day of each Fiscal Quarter, of (a) Debt
to (b) EBITDA.

2.04 Payment of Interest. Subsection (c) of Section 3.1.1 of the Loan Agreement
is hereby amended and restated in its entirety as follows:

“(c) Interest shall accrue from the date a Loan is advanced or Obligation is
incurred or payable, until paid in full by Borrowers, and shall in no event be
less than zero at any time. Interest accrued on the Loans shall be due and
payable in arrears, (i) on the first day of each month; (ii) on any date of
prepayment, with respect to the principal amount of Loans being prepaid; and
(iii) on the Commitment Termination Date. Interest accrued on any other
Obligations shall be due and payable as provided in the Loan Documents and, if
no payment date is specified, shall be due and payable on demand.”

2.05 FATCA Grandfathering. A new Section 5.8.7 is hereby added to the Loan
Agreement to read in its entirety as follows:

“5.8.7 FATCA Grandfathering. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Fourth Amendment Effective Date, the
Obligors and the Agent shall treat (and the Lenders hereby authorize the Agent
to treat) the Loans as not qualifying as “grandfathered obligations” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).”

 

5



--------------------------------------------------------------------------------

2.06 Trade Name Appraisal. The following sentence is hereby added to the end of
Section 10.1.11 of the Loan Agreement: “In addition, the Borrowers shall
cooperate with and permit Agent, to complete an appraisal (which may be in
addition to the annual appraisals permitted by the immediately foregoing
sentence) of the Borrowers’ trade name valuations on or before May 31, 2016,
with results satisfactory to Agent and using an appraiser satisfactory to Agent,
and Borrowers shall pay Agent’s then standard charges for such appraisal,
including the standard charges of Agent’s internal examination and appraisal
groups, as well as the charges of any third party used for such purposes.”

2.07 Post-Closing Obligations.

(a) Clause (vi) of Section 10.1.12 of the Loan Agreement is hereby amended by
deleting the reference to “March 11, 2016” and replacing it with “March 30,
2016”;

(b) The period at the end of Section 10.1.12 of the Loan Agreement is hereby
replaced with a semicolon and the word “and”;

(c) The following clause is hereby inserted at the end of Section 10.1.12 of the
Loan Agreement:

“(vii) promptly after the first meeting of the Board of Directors of Arctic Cat
to occur after the Fourth Amendment Effective Date, (A) resolutions (the “New
Resolutions”) of such Board of Directors (1) ratifying the execution and
delivery of that certain Consent and Fourth Amendment to the Amended and
Restated Loan and Security Agreement (the “Fourth Amendment”), dated as of the
Fourth Amendment Effective Date, by and among the Borrowers, the Agent, and the
Lenders, and the other Loan Documents executed and delivered to Agent and/or
Lenders in connection therewith (together with the Fourth Amendment, the “Fourth
Amendment Loan Documents”), and describing the Loan Agreement and such Fourth
Amendment with specificity, (2) approving the increase to the Revolver
Commitments effected by the Fourth Amendment and the performance Arctic Cat’s
obligations under the Loan Documents, as modified by the Fourth Amendment Loan
Documents, and (3) providing that the resolutions of such Board of Directors
certified to Agent on November 8, 2013 remain in full force and effect, as
supplemented by the New Resolutions, and (B) an original certificate of the
Secretary of Arctic Cat certifying that an attached copy of the New Resolutions
is true and complete, and that such New Resolutions are in full force and
effect, were duly adopted, have not been amended, modified or revoked, and,
together with resolutions certified copies of which have been delivered to Agent
on or prior to the Fourth Amendment Effective Date, constitute all resolutions
necessary or appropriate with respect to the credit facility provided pursuant
to this Agreement. Agent may conclusively rely on such certificate until it is
otherwise notified by Arctic Cat in writing.”

2.08 Distributions; Upstream Payments.

(a) Subsection (a) of Section 10.2.3 of the Loan Agreement is hereby amended and
restated in its entirety as follows:

“(a) Declare or make any Distributions, unless the Average Availability as of
the date of such Distribution is at least the greater of (1) $26,000,000 or
(2) 20% of the aggregate Revolver Commitments in effect as of the date of such
Distribution (provided, however, that such aggregate Revolver Commitments for
purposes of this clause shall at no time be

 

6



--------------------------------------------------------------------------------

less than $130,000,000), in either case both before and after giving effect to
such Distribution (including the date of such Distribution).”

(b) Subsection (b) of Section 10.2.3 of the Loan Agreement is hereby amended and
restated as follows:

“[(b) Reserved].”

2.09 Restricted Investments. Section 10.2.4 of the Loan Agreement is hereby
amended and restated in its entirety as follows:

“10.2.4 Restricted Investments. Make any Restricted Investment, unless:

(a) (x) Average Availability is at least the greater of (i) $19,500,000 or
(ii) 15% of the aggregate Revolver Commitments in effect as of the date of such
Restricted Investment (provided, however, that such aggregate Revolver
Commitments for purposes of this clause shall at no time be less than
$130,000,000), in either case both before and after giving effect to such
Restricted Investment (including the date of such Restricted Investment) and
(y) the Borrowers shall have delivered to Agent a certificate from the Borrower
Agent showing that all of their account payables are current as of the date of
such Restricted Investment, or

(b) solely with regard to any Acquisitions for which the total consideration for
such Acquisitions do not exceed $10,000,000 in any one Fiscal Year and for which
the total consideration for all such Acquisitions during the life of this
Agreement do not exceed $20,000,000 in the aggregate, (x) Average Availability
is at least the greater of (i) $15,275,000 or (ii) 11.75% of the aggregate
Revolver Commitments in effect as of the date of such Acquisition, in either
case both for the thirty-day period before and after giving effect to such
Acquisition (including the date of such Acquisition) and (y) no Default or Event
of Default exists both before and after giving effect to such Acquisition
(including the date of such Acquisition).”

2.10 Financial Covenants. Section 10.3.1 of the Loan Agreement is hereby amended
by deleting the reference to “1.10 to 1.0” and replacing it with “1.0 to 1.0”.

2.11 Revolver Commitments. Schedule 1.1(B) of the Loan Agreement is hereby
amended and restated to read in its entirety as set forth on Exhibit B attached
hereto.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Obligor hereby represents and warrants to each Lender and the Agent, as of
the Fourth Amendment Effective Date (as such term is defined in Section 4.01
below), as follows:

3.01 Representations and Warranties. After giving effect to this Amendment, the
representations and warranties set forth in the Loan Agreement as modified by
this Amendment, including without limitation Section 9 thereof, and in each
other Loan Document are true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as of the
date hereof and on and as of the Fourth Amendment Effective Date with the same
effect as if made on and as of the date hereof or the Fourth Amendment Effective
Date, as the case may be, except to the extent

 

7



--------------------------------------------------------------------------------

such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall be true and correct as
of such specific date in such respect).

3.02 No Defaults. After giving effect to this Amendment, each of the Obligors is
in compliance with all terms and conditions of the Loan Agreement, as modified
by this Amendment, and the other Loan Documents on its part to be observed and
performed and no Default or Event of Default has occurred and is continuing.

3.03 Authority and Pending Actions. The execution, delivery, and performance by
each Obligor of this Amendment has been duly authorized by each such Obligor (as
applicable) (including, in the case of each of ACSS and ACP, both before and
after giving effect to the Bylaws Amendment and Restatement) and there is no
action pending or any judgment, order, or decree in effect which is likely to
restrain, prevent, or impose materially adverse conditions upon the performance
by any Obligor of its obligations under the Loan Agreement, as modified by this
Amendment, or the other Loan Documents.

3.04 Enforceability. This Amendment and the Loan Agreement, as modified by this
Amendment, each constitutes the legal, valid, and binding obligation of each
Obligor, enforceable against each such Obligor in accordance with its terms,
except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization, or other similar laws
affecting the enforcement of creditors’ rights or by the effect of general
equitable principles.

3.05 Breach; Conflicts. The execution, delivery, and performance by each Obligor
of this Amendment do not and will not conflict with, or constitute a violation
or breach of, or result in the imposition of any Lien upon the property of such
Obligor, by reason of the terms of (i) any contract, mortgage, lease, agreement,
indenture, or instrument to which such Obligor is a party or which is binding
upon it, (ii) any Applicable Law with respect to such Obligor, or (iii) any
Organic Document of such Obligor (including, in the case of each of ACSS and
ACP, both before and after giving effect to the Bylaws Amendment and
Restatement).

ARTICLE IV

CONDITIONS PRECEDENT AND FURTHER ACTIONS

4.01 Conditions Precedent. The consents, waivers and amendments contained in
Article II shall not be effective or binding upon the Agent or the Lenders until
each of the following conditions precedent has been satisfied in form and
substance satisfactory to the Agent (the first date upon which each such
condition has been satisfied being herein called the “Fourth Amendment Effective
Date”):

(a) In each case after giving effect to this Amendment, (i) the representations
and warranties contained herein and in the Loan Agreement, as modified by this
Amendment, shall be true and correct in all material respects as of the date
hereof (without duplication of any materiality qualifier contained therein), as
if made on such date, except for such representations and warranties limited by
their terms to a specific date (in which case such representations and
warranties shall be true and correct as of such specific date in such respect)
and (ii) no Default or Event of Default shall exist on the date hereof;

(b) Agent shall have received duly executed counterparts of (i) this Amendment,
which, when taken together, bear the authorized signatures of the Borrowers, the
Agent, the Issuing Bank, and the Lenders, (ii) an amended and restated fee
letter, which, when taken together, bear the authorized signatures of the
Borrowers and the Agent, (iii) a second amended and restated revolver note
payable to order of JPMorgan Chase Bank, N.A., which, when taken together, bear
the authorized signatures of the

 

8



--------------------------------------------------------------------------------

Borrowers, and (iv) a fourth amended and restated revolver note payable to the
order of Bank of America, N.A., which, when taken together, bear the authorized
signatures of the Borrowers;

(c) Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor’s Organic Documents
(with the copies of charter documents being certified by the Secretary of State
or other appropriate official of such Obligor’s jurisdiction of organization)
are true and complete, and in full force and effect, without amendment except as
shown, or that such Obligor’s Organic Documents most recently certified to Agent
are in full force and effect and have not been amended except as shown on the
officer’s certificate most recently delivered to Agent with such Obligor’s
Organic Documents attached thereto; (ii) that an attached copy of resolutions
authorizing execution and delivery of this Amendment and the other Loan
Documents executed and delivered to Agent and/or Lenders in connection herewith
is true and complete, and that such resolutions are in full force and effect,
were duly adopted, have not been amended, modified or revoked, and constitute
all resolutions necessary or appropriate with respect to this credit facility;
(iii) to the title, name and signature of each Person authorized to sign the
Loan Documents, or that such titles, names and signatures have not changed since
most recently certified to Agent; and (iv) that such Obligor is in good standing
in such Obligor’s jurisdiction of organization and each jurisdiction where such
Obligor’s conduct of business or ownership of Property necessitates
qualification, and attaching good standing certificates issued by the Secretary
of State or other appropriate official of each such jurisdiction. Agent may
conclusively rely on each such certificate until it is otherwise notified by the
applicable Obligor in writing;

(d) Agent shall have received a written opinion of Fredrikson & Byron, P.A., in
form and substance satisfactory to Agent;

(e) the Borrowers shall have paid to the Agent (i) a fee in the amount of
$65,000 (the “Amendment Fee”), which Amendment Fee each Borrower hereby
expressly agrees and acknowledges shall be fully earned as of the Fourth
Amendment Effective Date and (ii) all other fees, costs, and expenses owed to
and/or incurred by the Agent and the Lenders in connection with this Amendment;

(f) Agent shall have received such other documents, legal opinions, instruments,
and certificates relating to this Amendment as it shall reasonably request and
such other documents, legal opinions, instruments, and certificates that shall
be satisfactory in form and substance to the Agent and the Lenders. All
corporate proceedings taken or to be taken in connection with this Amendment and
documents incidental thereto whether or not referred to herein shall be
reasonably satisfactory in form and substance to the Agent and the Lenders; and

(g) all proceedings taken in connection with the transactions contemplated by
this Amendment and all documentation and other legal matters incident thereto
shall be satisfactory to the Agent in its sole and absolute discretion.

4.02 Further Actions. Each of the parties to this Amendment agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Amendment.

 

9



--------------------------------------------------------------------------------

ARTICLE V

COSTS AND EXPENSES

Without limiting the terms and conditions of the Loan Documents, the Obligors
jointly and severally agree to pay on demand: (i) all reasonable costs and
expenses incurred by the Agent in connection with the preparation, negotiation,
and execution of this Amendment and the other Loan Documents executed pursuant
to this Amendment and any and all subsequent amendments, modifications, and
supplements to this Amendment, including without limitation, the reasonable
costs and fees of the Agent’s legal counsel; and (ii) all reasonable costs and
expenses reasonably incurred by the Agent in connection with the enforcement or
preservation of any rights under the Loan Agreement, this Amendment, and/or the
other Loan Documents, including without limitation, the reasonable costs and
fees of the Agent’s legal counsel.

ARTICLE VI

MISCELLANEOUS

6.01 Cross-References. References in this Amendment to any Section are, unless
otherwise specified, to such Section of this Amendment.

6.02 Instrument Pursuant to Loan Agreement. This Amendment is a Loan Document
executed pursuant to the Loan Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered, and applied in accordance with the
terms and provisions of the Loan Agreement.

6.03 Acknowledgment of the Obligors. Each Obligor hereby represents and warrants
that the execution and delivery of this Amendment and compliance by such Obligor
with all of the provisions of this Amendment: (i) are within the powers and
purposes of such Obligor (including, in the case of each of ACSS and ACP, both
before and after giving effect to the Bylaws Amendment and Restatement);
(ii) have been duly authorized or approved by the board of directors (or other
appropriate governing body) of such Obligor (including, in the case of each of
ACSS and ACP, both before and after giving effect to the Bylaws Amendment and
Restatement); and (iii) when executed and delivered by or on behalf of such
Obligor will constitute valid and binding obligations of such Obligor,
enforceable in accordance with its terms. Each Obligor reaffirms its obligations
to perform and pay all amounts due to the Agent or the Lenders under the Loan
Documents (including, without limitation, its obligations under any promissory
note evidencing any of the Loans) and its grant of a security interest
thereunder, in each case in accordance with the terms thereof, as amended and
modified hereby.

6.04 Loan Documents Unmodified. Each of the consents, waivers, and amendments
provided herein shall apply and be effective only with respect to the provisions
of the Loan Document specifically referred to by such amendments. Except as
otherwise specifically modified by this Amendment, all terms and provisions of
the Loan Agreement and all other Loan Documents, as modified hereby, shall
remain in full force and effect and are hereby ratified and confirmed in all
respects. Nothing contained in this Amendment shall in any way impair the
validity or enforceability of the Loan Documents, as modified hereby, or alter,
waive, annul, vary, affect, or impair any provisions, conditions, or covenants
contained therein or any rights, powers, or remedies granted therein, except as
otherwise specifically provided in this Amendment. Subject to the terms of this
Amendment, any lien and/or security interest granted to the Agent, for the
benefit of the Lenders, in the Collateral set forth in the Loan Documents is
reaffirmed and shall remain unchanged and in full force and effect and the Loan
Agreement and the other Loan Documents shall continue to secure the payment and
performance of all of the Obligations.

 

10



--------------------------------------------------------------------------------

6.05 Parties, Successors and Assigns. This Amendment represents the agreement of
the Borrowers, the Agent and each of the Lenders signatory hereto with respect
to the subject matter hereof, and there are no promises, undertakings,
representations, or warranties relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents. This
Amendment shall be binding upon and inure to the benefit of Borrowers, Agent,
Lenders, and their respective successors and assigns, except that (i) no
Borrower shall have the right to assign its rights or delegate its obligations
under any Loan Documents; and (ii) any assignment by a Lender must be made in
compliance with Section 13.3 of the Loan Agreement.

6.06 Counterparts. This Amendment may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Amendment shall become effective when all
conditions precedent have been met and when the Agent has executed it and
received counterparts bearing the signatures of all other parties hereto.
Delivery of a signature page of this Amendment by telecopy shall be effective as
delivery of a manually executed counterpart of such agreement. This Amendment
may be executed and delivered by facsimile or electronic mail, and will have the
same force and effect as manually signed originals. Any electronic signature,
contract formation on an electronic platform and electronic record-keeping shall
have the same legal validity and enforceability as a manually executed signature
or use of a paper-based recordkeeping system to the fullest extent permitted by
Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any similar state law based on the Uniform Electronic Transactions Act.

6.07 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only, are not a part of this Amendment, and shall not affect
the interpretation hereof.

6.08 Waivers. To the fullest extent permitted by Applicable Law, each Borrower
waives (a) the right to trial by jury (which the Agent and each Lender hereby
also waives) in any proceeding or dispute of any kind relating in any way to any
Loan Documents (including this Amendment), Obligations, or Collateral; (b)
presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, documents, instruments, chattel paper, and
guaranties at any time held by the Agent on which a Borrower may in any way be
liable, and hereby ratifies anything the Agent may do in this regard; (c) notice
prior to taking possession or control of any Collateral; (d) any bond or
security that might be required by a court prior to allowing the Agent to
exercise any rights or remedies; (e) the benefit of all valuation, appraisement
and exemption laws; (f) any claim against the Agent, Issuing Bank or any Lender,
on any theory of liability, for special, indirect, consequential, exemplary, or
punitive damages (as opposed to direct or actual damages) in any way relating to
any Enforcement Action, Obligations, Loan Documents or transactions relating
thereto; and (g) notice of acceptance hereof. Each Borrower acknowledges that
the foregoing waivers are a material inducement to the Agent, Issuing Bank and
Lenders entering into this Amendment and that the Agent, Issuing Bank and
Lenders are relying upon the foregoing in their dealings with the Borrowers.
Each Borrower has reviewed the foregoing waivers with its legal counsel and has
knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel. In the event of litigation, this Amendment may
be filed as a written consent to a trial by the court.

6.09 Choice of Law; Jury Trial Waiver; Submission to Jurisdiction. THIS
AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS, WITHOUT GIVING
EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS
RELATING TO NATIONAL BANKS). EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE

 

11



--------------------------------------------------------------------------------

COURT SITTING IN OR WITH JURISDICTION OVER THE STATE OF ILLINOIS, IN ANY
DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING
SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING ANY SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO
THE JURISDICTION OF SUCH COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 14.3.1 OF THE LOAN AGREEMENT. A final judgment
in any proceeding of any such court shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or any other manner provided by
Applicable Law. Nothing herein shall limit the right of the Agent or any Lender
to bring proceedings against any Obligor in any other court, nor limit the right
of any party to serve process in any other manner permitted by Applicable Law.
Nothing in this Amendment shall be deemed to preclude enforcement by the Agent
of any judgment or order obtained in any forum or jurisdiction.

6.10 Severability. Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

6.11 Total Agreement. This Amendment, the Loan Agreement, and all other Loan
Documents constitute the entire agreement, and supersede all prior
understandings and agreements among the parties relating to the subject matter
hereof.

6.12 Release. IN CONSIDERATION OF THIS AMENDMENT, EACH OBLIGOR REPRESENTS AND
WARRANTS THAT AS OF THE DATE HEREOF THERE ARE NO KNOWN CLAIMS, OFFSETS, DEFENSES
OR COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS, AND HEREBY WAIVES
ANY AND ALL CLAIMS, OFFSETS, DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR
UNKNOWN, ARISING PRIOR TO THE DATE OF ITS EXECUTION OF THIS AMENDMENT AND
RELEASES AND DISCHARGES AGENT, EACH LENDER AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS, AFFILIATES AND ATTORNEYS
(COLLECTIVELY THE “RELEASED PARTIES”) FROM ANY AND ALL OBLIGATIONS,
INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS
WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW OR
EQUITY, WHICH SUCH OBLIGOR HAS OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING
PRIOR TO THE DATE HEREOF AND FROM OR IN CONNECTION WITH THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY.

[Remainder of Page Intentionally Left Blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the day and year first written above.

 

BORROWERS: ARCTIC CAT INC., a Minnesota corporation By:  

/s/ Christopher J. Eperjesy

Name: Christopher J. Eperjesy Title: Chief Financial Officer ARCTIC CAT SALES
INC., a Minnesota corporation By:  

/s/ Christopher J. Eperjesy

Name: Christopher J. Eperjesy Title: Chief Financial Officer ARCTIC CAT
PRODUCTION LLC, a Minnesota limited liability company By:  

/s/ Christopher J. Eperjesy

Name: Christopher J. Eperjesy Title: Chief Financial Officer ARCTIC CAT
PRODUCTION SUPPORT LLC, a Minnesota limited liability company By:  

/s/ Christopher J. Eperjesy

Name: Christopher J. Eperjesy Title: Chief Financial Officer ARCTIC CAT SHARED
SERVICES LLC, a Minnesota limited liability company By:  

/s/ Christopher J. Eperjesy

Name: Christopher J. Eperjesy Title: Chief Financial Officer MOTORFIST, LLC, a
Minnesota limited liability company By:  

/s/ Christopher J. Eperjesy

Name: Christopher J. Eperjesy Title: Treasurer



--------------------------------------------------------------------------------

 Notice Address for Borrowers:     505 Waterford Park, Suite 1000     505 N.
Highway 169     Plymouth, MN 55441     Attn:         Christopher J. Eperjesy,
CFO     Telecopy: 763.354.1803



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Agent, Issuing Bank and Lender By:  

/s/ Brian Conole

Name:   Brian Conole Title:   Senior Vice President Address:   Bank of America
Business Capital   20975 Swenson Drive, Suite 200   Waukesha, WI 53186 Telecopy:
  262.207.3347



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender By:  

/s/ Ray Gage

Name:   Ray Gage Title:   Authorized Officer



--------------------------------------------------------------------------------

Exhibit A

to

CONSENT AND FOURTH AMENDMENT TO THE AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT

OPERATING AGREEMENTS

See attached.



--------------------------------------------------------------------------------

Exhibit B

to

CONSENT AND FOURTH AMENDMENT TO THE AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT

SCHEDULE 1.1(B)

to

Amended and Restated Loan and Security Agreement

REVOLVER COMMITMENTS OF LENDERS

 

Lender

  

Revolver Commitment

Bank of America, N.A.    $84,500,000 during the months of May through November
of each Fiscal Year; $48,750,000 during all other months of each Fiscal Year
JPMorgan Chase Bank, N.A.    $45,500,000 during the months of May through
November of each Fiscal Year; $26,250,000 during all other months of each Fiscal
Year